899 F.2d 15
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Donnie Ray HODGES and John Steven Brockelman, Defendants-Appellants.
Nos. 89-3602, 89-3723.
United States Court of Appeals, Sixth Circuit.
April 5, 1990.

Before KRUPANSKY and DAVID A. NELSON, Circuit Judges;  and JOHN W. PECK, Senior Circuit Judge
PER CURIAM.


1
Defendants-appellants Donnie Ray Hodges and John Steven Brockelman appeal the sentences they received pursuant to their respective guilty pleas to various substantive and conspiracy narcotics, firearms, assault, and obstruction of justice counts.  Pursuant to the district court's application of the Sentencing Guidelines, appellant Hodges was sentenced to 210 months of incarceration to be followed by six years of supervised release.  Appellant Brockelman was sentenced under the guidelines to 63 months of incarceration and a 3 year period of supervised release.


2
Appellants raise various assignments of error regarding the district court's application of the guidelines to the offenses to which they pled guilty.  Upon review of the record, the briefs and arguments of the parties, and the applicable case law, the court finds that all of appellants' arguments are devoid of merit.


3
Accordingly, the judgment of the district court is AFFIRMED.